DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/15/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 04/15/2021, claims 1-10, 12, 13, 15-17, and 19-20 have been amended and claim 11 has been cancelled. 
Claims 1-20 have been examined and are pending; claims 1, 19 and 20 are independent.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 15/04/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments/Remarks
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative Mr. Bentley, Michael (Reg. No. 52,613) on 04/26/2021, and proposed an examiner amendment to the independent claims to further refine the “advertisement of the IP prefix,” including the limitation of dependent claim 10 with further refining the “AS-path” limitation for overcoming the applied prior art and for an the Applicant has declined the proposed examiner amendment.
As to the objections to claims 1, 15, 17, 19, and 20, the objections are withdrawn as the claims have been amended to correct the addressed issues.
Applicants’ arguments in the instant Amendment, filed on 04/15/2021, with respect to the prior-art rejections to claims 1-20, and limitations listed below, have been fully considered but they are not persuasive. The applied prior art continues to the amended limitations.
Applicant’s Remarks: As to independent claim 1, the Applicant submits that  the applied prir art does not teach the amended claim limittaion, “generate an Internet resource transaction for an Internet Protocol (IP) prefix, wherein the Internet resource transaction is indicative of an authorization by a first Internet participant for advertisement of the IP prefix by a second Internet participant,” and, therefore, the claim is allowable (Applicant Arguments/Remarks, 04/15/2021, pages 8-9).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that applied reference teaches the addressed limitation. Kurian and Chopra continue to teach the addressed amended limitation. While Kurian teaches of receiving an indication that the first user has assigned the first portion of the finite divisible resource to a second user from among the plurality of the users (Kurian: pars 0006, 0009, Fig 3-5). Chopra teaches, IP prefix in the advertisement as a standard protocol in routing such as in Border Gateway Protocol (BGP) and in autonomous system. Where the advertisements specify that the network address information, including the IP address/prefix, to provide IP services to subscribers those are allocated (Chopra: pars 0006, 0009, 0024, 0027, 0030). Therefore, broadly interpreted the combination of Kurian, Haldenby, and Chopra teaches the claim limitations.
Applicant’s Remarks: As to the independent claims 19 and 20, the Applicant submits that for similar reasons, as addressed to claim 1, and claims 19 and 20 areallowable over the applied prior art (Applicant Arguments/Remarks, 04/15/2021, page 9).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the claims 19 and 20 are rejected at least based on the reference applied to the claims and the rationale and response presented to the argument above for claim 1.
Additionally, as to the dependent claims 2-10 and 16-18, the Applicant argues that the claims are allowable at least based on their dependency from the allowable base claim (Applicant Arguments/Remarks, 04/15/2021, page 9).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2-10 and 16-18 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2-10 and 16-18.
Additionally, as to the dependent claims 12-15, the Applicant argues that the claims are allowable at least based on their dependency from the allowable base claim since the rejections to the base claim 1 cannot be maintained. (Applicant Arguments/Remarks, 04/15/2021, page 9).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 12-15 are rejected at least based on the rationale and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al (“Kurian,” US 20170243025, filed on 02/22/2016), in view of Hadenby et al (“Hadenby,” US 20170046792, filed on 11/05/2015), and further in view Chopra et al (“Chopra,” US 7834652, filed on 12/30/2015).
As to claim 1, Kurian teaches an apparatus, comprising: at least one processor; and at least one memory storing a set of instructions; wherein the set of instructions is configured to, when executed by the at least one processor (Kurian: pars 0009, Fig 3-5, receiving an indication that the first user has assigned the first portion of the finite divisible resource to a second user from among the plurality of the users), cause the apparatus to:
generate an Internet resource transaction for an Internet [ ], wherein the Internet resource transaction is indicative of an authorization by a first Internet participant for advertisement [ ] by a second Internet participant (Kurian: pars 0009, Fig 3-5, receiving an indication that the first user has assigned the first portion of the finite divisible resource to a second user from among the plurality of the users);
broadcast using a peer-to-peer system, the Internet resource transaction (Kurian: pars 0009, Fig 3-5, transmitting to the distributed ledger [i.e. broadcasting] a record associated with the second user, the first portion of the finite divisible resource, and the obligation to return the first portion); and
associate the Internet resource block with an Internet blockchain (Kurian: pars 0004, 0024-0026, Fig 3-5, a block chain database is used to verify and track in a distributed ledger the availability of one or more portions of a divisible resource that can be distributed amongst a plurality of users).
Kurian teaches generate an Internet resource transaction, allocation and association with blockchain, but Kurian does not explicitly teach receive, using the peer-to-peer system, an Internet resource block including the Internet resource transaction.  
using the peer-to-peer system, an Internet resource block including the Internet resource transaction (Haldenby: pars 0171-0173, an event triggering based on a sale or a transfer of an ownership interest [i.e. resource transaction], with in multiple owners or/and joint owners network [i.e. peer-to-peer system]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haldenby with the apparatus/method of Kurian for providing the user with a means for to detect a transaction event and apply the updated version of ledger data and apply the ownership information to the requested transaction event (Haldenby: pars 0173-0174). 
Kurian teaches generate an Internet resource transaction, allocation and association with blockchain, Haldenby teaches of the peer-to-peer system and Internet resource block, but Kurian or Haldenby does not explicitly teach [transaction] for an Internet Protocol (IP) prefix; [authorization] .. [for advertisement] of the IP prefix;
 However, in an analogous art, Chopra teaches [transaction] for an Internet Protocol (IP) prefix (Chopra: pars 0006, 0009, 0030, advertisement that provide information and advertises the IP address or an IP prefix on behalf of the Internet service provider network.); [authorization] .. [for advertisement] of the IP prefix (Chopra: pars 0006, 0009, 0030, the advertisements specify that the network address information, including the IP address/prefix, to provide IP services to subscribers those are allocated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chopra with the  (Chopra: pars 0006, 0009, 0024, 0027, 0030). 
As to claim 2, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 1,
Haldenby and Chopra further teaches wherein the Internet resource transaction comprises a transaction input comprising a reference to a previous Internet resource transaction for the IP prefix and a digital signature based on a private key of the first Internet participant, wherein the Internet resource transaction comprises a transaction output comprising a public key of the second Internet participant or a shortened version of the public key of the second Internet participant (Haldenby: pars 0025, 0061, 0063, a digital signature is created, and the signature is verified for transaction of a recourse with use of public-private key. Chopra: pars 0006, 0009, 0030, advertisement with an IP prefix). 
As to claim 3, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 1,
Haldenby and Chopra further teaches wherein the Internet resource transaction comprises a transaction input comprising a reference to a previous Internet resource transaction for the IP prefix that identifies an Internet blockchain address of the first Internet participant and a verification of the Internet blockchain address of the first Internet participant, wherein the Internet resource transaction comprises a transaction output comprising an Internet blockchain address of the second Internet participant (Haldenby: pars 0114-0115, 0118, processing block-chain ledgers described above to determine an address for track resource transaction and recover resource such as bitcoins. Chopra: pars 0006, 0009, 0030, advertisement with an IP prefix). 
As to claim 4, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 1, 
Chopra further teaches wherein the first Internet participant comprises an Internet registry entity and the second Internet participant comprises an Autonomous System (AS) entity (Kurian: par 0039, wide area network (WAN), a local area network (LAN), or any other type of network or combination of networks. Chopra: pars 0006, 0009, 0024, 0027, 0030, IP prefix in the advertisement as a standard protocol in routing such as in Border Gateway Protocol (BGP) and in autonomous system).
As to claim 5, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 4,
Chopra further teaches wherein the first Internet participant comprises a first Autonomous System (AS) entity and the second Internet participant comprises a second Autonomous System (AS) entity (Kurian: par 0039, wide area network (WAN), a local area network (LAN), or any other type of network or combination of networks. Chopra: pars 0006, 0009, 0030, the advertisements specify that the network address information owned and used by the ISPs to provide IP services to subscribers are actually reachable through the access edge routers). 
As to claim 6, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 4,
Internet resource transaction is indicative of an authorization by the first Internet participant for advertisement of the IP prefix by a third Internet participant (Kurian: par 0039, wide area network (WAN), a local area network (LAN), or any other type of network or combination of networks. (Chopra: pars 0006, 0009, 0030, the advertisements specify that the network address information, including the IP address/prefix, to provide IP services to subscribers [i.e. second entity, third entity or whomever allocated] those are allocated). 
As to claim 7, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 6,
Chopra further teaches wherein the first Internet participant comprises an Internet registry entity, the second Internet participant comprises a first Autonomous System (AS) entity, and the third Internet participant comprises a second AS entity (Chopra: pars 0006, 0009, 0030, the advertisements specify that the network address information, including the IP address/prefix, to provide IP services to subscribers [i.e. second entity, third entity or whomever allocated] those are allocated). 
As to claim 8, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 1,
Kurian and Chopra further teaches wherein the first Internet participant comprises a first Autonomous System (AS) entity, the second Internet participant comprises a second AS entity, and the third Internet participant comprises a third AS entity (Kurian: par 0039, wide area network (WAN), a local area network (LAN), or any other type of network or combination of networks. Chopra: pars 0006, 0009, 0024, 0027, 0030, IP prefix in the advertisement as a standard protocol in routing such as in Border Gateway Protocol (BGP) and in autonomous system). 
As to claim 9, the combination of Kurian and Haldenby teaches the apparatus of claim 1,
Chopra further teaches wherein the advertisement of the IP prefix is based on a Border Gateway Protocol (BGP) (Chopra: pars 0006, 0009, 0024, 0027, 0030, IP prefix in the advertisement as a standard protocol in routing such as in Border Gateway Protocol (BGP) and in autonomous system).
As to claim 10, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 1,
Chopra further teaches wherein the advertisement of the IP prefix is based on a determination to advertise an AS-Path in a Border Gateway Protocol (BGP) Update message (Chopra: pars 0006, 0009, 0024, 0027, 0030, IP prefix in the advertisement as a standard protocol in routing such as in Border Gateway Protocol (BGP) and in autonomous system). 
As to claim 16, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 1,
Haldenby and Chopra further teaches wherein the Internet resource transaction includes a transfer tag, wherein the set of instructions is configured to, when executed by the at least one processor, cause the processor to: set the transfer tag of the Internet resource transaction to a first state to indicate that a further advertising of the IP prefix by the second Internet participant is permitted or set the transfer tag of the Internet resource advertising of the IP prefix by the second Internet participant is not permitted (Haldenby: pars 0171-0173, transferring of an ownership interest based on an updated version of the ledger data structure. Chopra: pars 0006, 0009, 0030, the advertisements specify that the network address information, including the IP address/prefix, to provide IP services to subscribers those are allocated). 
As to claim 17, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 1,
Haldenby and Chopra further teaches wherein the set of instructions is configured to, when executed by the at least one processor, cause the processor to: receive, via the peer-to-peer system, a second Internet resource transaction for a second Internet resource, the second Internet resource transaction indicating an allocation of the second Internet resource from a third Internet participant to a fourth Internet participant; verify the second Internet resource transaction for the second Internet resource; add the second Internet resource transaction to a second Internet resource block based on verification of the second Internet resource transaction for the second Internet resource; and broadcast the second Internet resource block via the peer-to-peer system (Haldenby: pars 0171-0173, transferring of an ownership interest with in multiple owners or/and joint owners network based on an updated version of the ledger data structure. Chopra: pars 0006, 0009, 0030, the advertisements specify that the network address information, including the IP address/prefix, to provide IP services to subscribers those are allocated). 
As to claim 18, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 1,
(Kurian: par 0039, wide area network (WAN), a local area network (LAN), or any other type of network or combination of networks. Haldenby: par 0050, hypertext transfer protocol (HTTP) and transmission control protocol/internet protocol (TCP/IP)).  
As to claim 19, Kurian teaches a method (Kurian: pars 0003, 0006, 0025, 0042-0043, method, computer program product and apparatus, utilizing processor and memory, for the validation of the status of a distributed resource via a block chain database), comprising:
generating an Internet resource transaction for an Internet [ ], wherein the Internet resource transaction is indicative of an authorization by a first Internet participant for advertisement [ ] by a second Internet participant (Kurian: pars 0009, Fig 3-5, receiving an indication that the first user has assigned the first portion of the finite divisible resource to a second user from among the plurality of the users);
broadcasting, using a peer-to-peer system, the Internet resource transaction (Kurian: pars 0009, Fig 3-5, transmitting to the distributed ledger [i.e. broadcasting] a record associated with the second user, the first portion of the finite divisible resource, and the obligation to return the first portion); and
associating the Internet resource block with an Internet blockchain (Kurian: pars 0004, 0024-0026, Fig 3-5, a block chain database is used to verify and track in a distributed ledger the availability of one or more portions of a divisible resource that can be distributed amongst a plurality of users). 
 teaches generating an Internet resource transaction, allocation and associating with blockchain, but Kurian does not explicitly teach receiving, using the peer-to-peer system, an Internet resource block including the Internet resource transaction.  
However, in an analogous art, Haldenby teaches receiving, using the peer-to-peer system, an Internet resource block including the Internet resource transaction (Haldenby: pars 0171-0173, an event triggering based on a sale or a transfer of an ownership interest [i.e. resource transaction], with in multiple owners or/and joint owners network [i.e. peer-to-peer system]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haldenby with the apparatus/method of Kurian for providing the user with a means for to detect a transaction event and apply the updated version of ledger data and apply the ownership information to the requested transaction event (Haldenby: pars 0173-0174). 
Kurian teaches generate an Internet resource transaction, allocation and association with blockchain, Haldenby teaches of the peer-to-peer system and Internet resource block, but Kurian or Haldenby does not explicitly teach [transaction] for an Internet Protocol (IP) prefix; [authorization] .. [for advertisement] of the IP prefix;
 However, in an analogous art, Chopra teaches [transaction] for an Internet Protocol (IP) prefix (Chopra: pars 0006, 0009, 0030, advertisement that provide information and advertises the IP address or an IP prefix on behalf of the Internet service provider network.); [authorization] .. [for advertisement] of the IP prefix (Chopra: pars 0006, 0009, 0030, the advertisements specify that the network address information, including the IP address/prefix, to provide IP services to subscribers those are allocated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chopra with the apparatus/method of Kurian and Haldenby for using an IP prefix in the advertisement as a standard protocol in routing such as in Border Gateway Protocol (BGP) and in autonomous system (Chopra: pars 0006, 0009, 0024, 0027, 0030). 
As to claim 20, Kurian teaches an apparatus, comprising: at least one processor; and at least one memory storing a set of instructions; wherein the set of instructions is configured to, when executed by the at least one processor (Kurian: pars 0003, 0006, 0025, 0042-0043, method, computer program product and apparatus, utilizing processor and memory, for the validation of the status of a distributed resource via a block chain database), cause the apparatus to:
an [wherein the] Internet resource transaction is indicative of an authorization by a first Internet participant for advertisement [ ] by a second Internet participant (Kurian: pars 0009, Fig 3-5, receiving an indication that the first user has assigned the first portion of the finite divisible resource to a second user from among the plurality of the users);
verify the Internet resource transaction; add the Internet resource transaction to an Internet resource block based on verification of the Internet resource transaction (Kurian: pars 0004, 0024-0026, Fig 3-5, a block chain database is used to verify and track in a distributed ledger the availability of one or more portions of a divisible resource that can be distributed amongst a plurality of users); and
(Kurian: pars 0009, Fig 3-5, transmitting to the distributed ledger [i.e. broadcasting] a record associated with the second user, the first portion of the finite divisible resource, and the obligation to return the first portion).
Kurian teaches generating an Internet resource transaction, allocation and associating with blockchain, but Kurian does not explicitly teach receive, using a peer-to-peer system, the [an] Internet resource transaction for an Internet [ ].  
However, in an analogous art, Haldenby teaches receive, using a peer-to-peer system, the [an] Internet resource transaction for an Internet (Haldenby: pars 0171-0173, an event triggering based on a sale or a transfer of an ownership interest [i.e. resource transaction], with in multiple owners or/and joint owners network [i.e. peer-to-peer system]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haldenby with the apparatus/method of Kurian for providing the user with a means for to detect a transaction event and apply the updated version of ledger data and apply the ownership information to the requested transaction event (Haldenby: pars 0173-0174). 
Kurian teaches generate an Internet resource transaction, allocation and association with blockchain, Haldenby teaches of the peer-to-peer system and Internet resource block, but Kurian or Haldenby does not explicitly teach [transaction] for an Internet Protocol (IP) prefix; [authorization] . [for advertisement] of the IP prefix;
Protocol (IP) prefix (Chopra: pars 0006, 0009, 0030, advertisement that provide information and advertises the IP address or an IP prefix on behalf of the Internet service provider network.); [authorization] .. [for advertisement] of the IP prefix  (Chopra: pars 0006, 0009, 0030, the advertisements specify that the network address information, including the IP address/prefix, to provide IP services to subscribers those are allocated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chopra with the apparatus/method of Kurian and Haldenby for using an IP prefix in the advertisement as a standard protocol in routing such as in Border Gateway Protocol (BGP) and in autonomous system (Chopra: pars 0006, 0009, 0024, 0027, 0030). 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al (“Kurian,” US 20170243025, filed on 02/22/2016), in view of Hadenby et al (“Hadenby,” US 20170046792, filed on 11/05/2015), and further in view Chopra et al (“Chopra,” US 7834652, filed on 12/30/2015) and Angel et al (“Angel,” US 20060265508, published on 11/23/2006).
As to claim 12, the combination of Kurian, Haldenby, and Chopra teaches the apparatus of claim 1, 
Chopra teaches IP Prefix, as addressed above, Kurian further teaches wherein the set of instructions is configured to, when executed by the at least one processor, cause the processor to: generate a reverse Internet resource transaction for the Internet resource, the reverse Internet resource transaction indicating an allocation of the Internet resource from (Kurian: page 0004, 0024-0026 the block chain database can be used to track the return of portions of the requested resource and document the partial satisfaction of the user's obligation to return the resource).
Kurian, Haldenby, or Chopra does not explicitly teach wherein the Internet resource transaction is for a lease of the Internet resource, wherein the lease of the Internet resource has a lease expiry associated therewith, wherein the processor is configured to: generate a reverse Internet resource transaction for the Internet resource, the reverse Internet resource transaction indicating an allocation of the Internet resource from the second Internet participant to the first Internet participant, the reverse Internet resource transaction configured to take effect at or after the lease expiry of the lease of the Internet resource.
However, in an analogous art, Angel teaches wherein the [IP Prefix] transaction is for a lease of the Internet resource, wherein the lease of the [IP Prefix] has a lease expiry associated therewith (Angel: pars 0211-0213, creating a namespace with the name of the leased namespace, and registers that namespace), at or after the lease expiry of the lease of the Internet resource (Angel: pars 0211-0213, 0372, registering and managing of the leased namespace. Managing lease expiration time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Angel with the apparatus/method of Kurian, Haldenby, and Chopra for providing the user with a means for (Haldenby: pars 0173-0174). 
As to claim 13, the combination of Kurian, Haldenby, Chopra, and Angel teaches the apparatus of claim 12,
Kurian and Chopra further teaches wherein the set of instructions is configured to, when executed by the at least one processor, cause the processor to: based on a determination that the lease of the IP prefix is renewed, before the lease expiry of the lease of the Internet resource, to provide thereby a new lease of the Internet resource having a new lease expiry associated therewith: generate a new reverse Internet resource transaction for the IP prefix, the new reverse Internet resource transaction indicating an allocation of the Internet resource from the second Internet participant to the first Internet participant, the new reverse IP prefix transaction configured to take effect at or after the new lease expiry of the new lease of the Internet resource (Kurian: page 0004, 0024-0026 the block chain database adds the new transaction to the distributed ledger. The movement of portions of a resource, obligations to return portions of the resource are tracked. Chopra: pars 0006, 0009, 0024, 0030, IP prefix in the advertisement as a standard protocol). 
As to claim 14, the combination of Kurian, Haldenby, Chopra, and Angel apparatus of claim 13,
Kurian further teaches wherein the reverse Internet resource transaction has associated therewith a first sequence number, wherein the new reverse Internet resource transaction has associated therewith a second sequence number greater than the first sequence number (Kurian: page 0004, 0024-0026 the entries in the distributed ledger is updated to reflect the transactions and verify the movement of the portion of the resource). 
As to claim 15, the combination of Kurian, Haldenby, Chopra, and Angel apparatus of claim 12,
Kurian, Chopra and Angel further teaches wherein the set of instructions is configured to, when executed by the at least one processor, cause the processor to: based on a determination that the lease of the IP prefix is not renewed before the lease expiry of the lease of the Internet resource, broadcast the reverse IP prefix transaction using the peer-to-peer system (Kurian: pars 0009, Fig 3-5, transmitting to the distributed ledger associated with the resource. Angel: pars 0211-0213, 0372, registering and managing of the leased namespace. Managing lease expiration times. Chopra: pars 0006, 0009, 0024, 0030, IP prefix in the advertisement as a standard protocol). 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439